DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the external ambient temperature comprises a predicted external ambient temperature for at least a portion of a planned trip”.  However, it is unclear how the “external ambient temperature” (which is an actual measured temperature) can be a “predicted” temperature which is not a measured temperature.  
Claim 14 recites “wherein the external ambient temperature is an anticipated temperature associated with a planned trip”.  However, it is unclear how the “external ambient temperature” (which is an actual measured temperature) can be an “anticipated” temperature which is not a measured temperature.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0216709) in view of Arai et al. (US 2015/0266392).
	Per claims 1-4, Smith teaches a method for heating a passenger compartment (“cabin”, para. 0024) of a plug-in electric vehicle (“battery electric vehicle”, para. 0016), the method comprising, by a vehicle controller (106): while the electric vehicle is connected to an external power supply (78), operating an electric heater (116) to heat a cooling system fluid (para. 0035) to store thermal energy in a traction battery (as the heated cooling system fluid passes through 50, heat will be stored in 50); and controlling the cooling system to extract thermal energy from the traction battery to heat the passenger compartment of the vehicle during operation of the vehicle after disconnection from the external power supply (“The blended mode may be used during a narrow temperature range when waste heat from the motor loop 120 and battery thermal loop 110 can be used to heat the passenger cabin of the vehicle without the need for the heater 148”, para. 0049) but fails to explicitly teach  heating the cooling system fluid to a specified temperature exceeding an external ambient temperature (claim 1), wherein the specified temperature corresponds to a temperature difference relative to the external ambient temperature (claim 2), wherein the specified temperature is at least 20 K above the external ambient temperature (claim 3), and wherein the specified temperature is received from user input at a human-machine interface (claim 4).
	However, Arai teaches a method of operating a vehicle battery temperature regulation system including operating an electric heater (54) to heat a cooling system fluid to a specified temperature (“Tr”, para. 0050) exceeding an external ambient temperature (para. 0039) (claim 1), wherein the specified temperature (“Tr”, para. 0050) corresponds to a temperature difference relative to the external ambient temperature (para. 0012) (claim 2), wherein the specified temperature is received from a user input at a human-machine interface (i.e. the specified temperature is received from a controller loaded with a control algorithm that is necessarily coded from user input at a human-machine interface, thus the specified temperature is received from a user input at a human-machine interface) (claim 4) for better battery performance after charging (para. 0037). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to operating an electric heater (54) to heat a cooling system fluid to a specified temperature exceeding an external ambient temperature (claim 1), wherein the specified temperature corresponds to a temperature difference relative to the external ambient temperature (para. 0012) (claim 2), wherein the specified temperature is received from a user input at a human-machine interface (claim 4), as taught by Arai in the invention of Agathocleous, in order to advantageously provide better battery performance after charging (para. 0037).  
	Regarding the predetermined temperature being at least 20K above the external ambient temperature, Arai teaches that predetermined temperature is set in consideration for an amount of heat required for use also in an air conditioning system (para. 0050).  Therefore the predetermined temperature above external ambient temperature is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the predetermined temperature above external ambient temperature is adjusted the amount of heat supplied to the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the predetermined temperature above external ambient temperature was disclosed in the prior art by Agathocleous, as modified, it is not inventive to discover the optimum workable value of the predetermined temperature above external ambient temperature by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the predetermined temperature above external ambient temperature disclosed by Agathocleous, as modified, being at least 20 K above the external ambient temperature (claim 3).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0216709) in view of Arai et al. (US 2015/0266392) as applied to the claims above and further in view of Satzger et al. (US 2015/0174986).
	Per claim 9, Smith, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Smith, as modified, fails to explicitly teach wherein the cooling system is configured to store thermal energy in an internal combustion engine.
	However, Satzger teaches a method of thermal management in a vehicle wherein a cooling system (10) is configured to store thermal energy in an internal combustion engine (1) for preheating a passenger compartment (para. 0017).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling system configured to store thermal energy in an internal combustion engine, as taught by Satzger in the invention of Smith, as modified, in order to advantageously preheat a passenger compartment (para. 0017).

Claims 10-11, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agathocleous et al. (US 2018/0086177) in view of Arai et al. (US 2015/0266392).
	Per claim 10, Agathocleous teaches a vehicle (para. 0017) comprising: an electric machine  (“electric motor”, para. 0024) configured to drive vehicle wheels (the electric motor necessarily drives the vehicle wheels); a traction battery (2) coupled to the electric machine; a power electronics unit (“The components 70 may be any of the electrical components described hereinabove as potentially forming components suitable for acting as the thermal storage element 60. The components 70 may for example include the inverter, the rechargeable battery 2, the electric motor of the vehicle, or any other electrical components associated with operation of the vehicle”, para. 0028) connected to the electric machine (“electric motor”, para. 0028) and the traction battery (2); an electric charger (4) configured to provide power from an external power source (3) to charge the traction battery (2); a cooling system (40) having a liquid coolant (“glycol, water, or a glycol and water mixture”, para. 0024) and configured to circulate the liquid coolant to heat or cool at least the traction battery (para. 0024); at least one electric heating element (50 and 60); a heat exchanger (24) configured to selectively transfer heat from the liquid coolant to a passenger compartment of the vehicle  (“The conditioning function of the thermal energy management system 1 provides a solution to this problem by utilizing the thermal energy stored in the thermal storage element 60 to provide at least some of the thermal energy required to heat the air to be distributed to the passenger cabin”, para. 0040); and a controller (“a control system”, para. 0047) configured to control the at least one electric heating element (50/60) while the electric charger is connected to the external power source (3), and to power-off the at least one electric heating element during operation of the vehicle and transfer thermal energy from the liquid coolant to heat the passenger compartment but fails to explicitly teach wherein the electric heating element is connected to the external power source to heat at least one of the electric machine, and the traction battery to a predetermined temperature above external ambient temperature.
	However, Arai teaches a vehicle battery temperature regulation system including a controller (66) configured to control a heating element (54) connected to an external power source (70) to heat a traction battery (60) to a predetermined temperature (“Tr”, para. 0050 ) above external ambient temperature (para. 0039) for better battery performance after charging (para. 0037). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller configured to control a heating element connected to an external power source to heat a traction battery to a predetermined temperature above external ambient temperature, as taught by Arai in the invention of Agathocleous, in order to advantageously provide better battery performance after charging (para. 0037).
  	Per claim 11, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Agathocleous, as modified, teaches an internal combustion engine (“internal combustion engine”, para. 0018), wherein the controller is further configured to heat the passenger compartment using thermal energy from the liquid coolant (Abstract) while the internal combustion engine is not operating (the system is a hybrid system, thus the controller is configured to operate the components of the vehicle by battery while the internal combustion engine is not operating).
	Per claim 16, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Agathocleous, as modified, teaches wherein the electric heating element (50/60) heat the liquid coolant (“The fluid heater 50 may be any type of directly or indirectly electrically powered heating device suitable for heating a flow of a fluid therethrough”, para. 0026). 
	Per claim 18, Agathocleous teaches a hybrid vehicle (“hybrid system”, para. 0017) comprising: an electric machine (“electric motor”, para. 0024) configured to drive vehicle wheels (the electric motor necessarily drives the vehicle wheels); a traction battery (2) coupled to the electric machine; an internal combustion engine (“internal combustion engine”, para. 0018); a power electronics unit (“The components 70 may be any of the electrical components described hereinabove as potentially forming components suitable for acting as the thermal storage element 60. The components 70 may for example include the inverter, the rechargeable battery 2, the electric motor of the vehicle, or any other electrical components associated with operation of the vehicle”, para. 0028) connected to the electric machine (“electric motor”, para. 0028) and the traction battery (2); an electric charger (4) configured to provide power from an external power source (3) to charge the traction battery (2); a cooling system (40) having a liquid coolant (“glycol, water, or a glycol and water mixture”, para. 0024) and configured to circulate the liquid coolant to heat or cool at least the traction battery (para. 0024); at least one electric heating element (50 and 60); a heat exchanger (24) configured to selectively transfer heat from the liquid coolant to a passenger compartment of the vehicle (“The conditioning function of the thermal energy management system 1 provides a solution to this problem by utilizing the thermal energy stored in the thermal storage element 60 to provide at least some of the thermal energy required to heat the air to be distributed to the passenger cabin”, para. 0040); and a controller (“a control system”, para. 0047) configured to control the at least one electric heating element (50/60) while the electric charger is connected to the external power source (3), and to power-off the at least one electric heating element during operation of the vehicle (“Upon discontinuation of the electrical communication, the fluid heater 50 and the pump 44 are no longer operated to prevent a drain of energy of the rechargeable battery 2 when not charged by the power source 3”, para. 0039) and transfer thermal energy from the liquid coolant to heat the passenger compartment (abstract) but fails to explicitly teach wherein the electric heating element is connected to the external power source to heat at least one of the electric machine, the traction battery, and the internal combustion engine to a predetermined temperature above external ambient temperature.
	However, Arai teaches a vehicle battery temperature regulation system including a controller (66) configured to control a heating element (54) connected to an external power source (70) to heat a traction battery (60) to a predetermined temperature (“Tr”, para. 0050 ) above external ambient temperature (para. 0039) for better battery performance after charging (para. 0037). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller configured to control a heating element connected to an external power source to heat a traction battery to a predetermined temperature above external ambient temperature, as taught by Arai in the invention of Agathocleous, in order to advantageously provide better battery performance after charging (para. 0037).
	Per claim 19, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Agathocleous, as modified, fails to explicitly teach wherein the at least one electric heating element is configured to heat the liquid coolant and wherein the predetermined temperature is at least 20 K above the external ambient temperature.  
	However, Arai teaches a vehicle battery temperature regulation system wherein an electric heating element (54) is configured to heat a liquid coolant (“liquid refrigerant”, para. 0033) and wherein the predetermined temperature is above the external ambient temperature (para. 0039) for better battery performance after charging (para. 0037). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric heating element configured to heat a liquid coolant and wherein the predetermined temperature is above the external ambient temperature, as taught by Arai in the invention of Agathocleous, in order to advantageously provide better battery performance after charging (para. 0037).
Regarding the predetermined temperature being at least 20K above the external ambient temperature, Arai teaches that predetermined temperature is set in consideration for an amount of heat required for use also in an air conditioning system (para. 0050).  Therefore the predetermined temperature above external ambient temperature is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the predetermined temperature above external ambient temperature is adjusted the amount of heat supplied to the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the predetermined temperature above external ambient temperature was disclosed in the prior art by Agathocleous, as modified, it is not inventive to discover the optimum workable value of the predetermined temperature above external ambient temperature by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the predetermined temperature above external ambient temperature disclosed by Agathocleous, as modified, being at least 20 K above the external ambient temperature.  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agathocleous et al. (US 2018/0086177) in view of Arai et al. (US 2015/0266392) as applied to the claims above and further in view of Kakehashi et al. (US 2016/0153343).
	Per claim 12, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Agathocleous, as modified, fails to explicitly teach wherein the liquid coolant stores thermal energy in the internal combustion engine while the electric charger is connected to the external power source.  
	However, Kakehashi teaches a thermal management system for a vehicle wherein a liquid coolant (“coolant”, para. 0287) stores thermal energy in an internal combustion engine (43) while an electric charger is connected to an external power source (para. 0288) for reducing power consumption (para. 0283).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a liquid coolant store thermal energy in an internal combustion engine while an electric charger is connected to an external power source, as taught by Kakehashi in the invention of Agathocleous, as modified, in order to advantageously reduce power consumption (para. 0283).  
	Per claim 13, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Agathocleous, as modified, fails to explicitly teach wherein the at least one electric heating element is configured to heat the liquid coolant and wherein the predetermined temperature is at least 20 K above the external ambient temperature.  
	However, Arai teaches a vehicle battery temperature regulation system wherein an electric heating element (54) is configured to heat a liquid coolant (“liquid refrigerant”, para. 0033) and wherein the predetermined temperature is above the external ambient temperature (para. 0039) for better battery performance after charging (para. 0037). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric heating element configured to heat a liquid coolant and wherein the predetermined temperature is above the external ambient temperature, as taught by Arai in the invention of Agathocleous, in order to advantageously provide better battery performance after charging (para. 0037).
Regarding the predetermined temperature being at least 20K above the external ambient temperature, Arai teaches that predetermined temperature is set in consideration for an amount of heat required for use also in an air conditioning system (para. 0050).  Therefore the predetermined temperature above external ambient temperature is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the predetermined temperature above external ambient temperature is adjusted the amount of heat supplied to the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the predetermined temperature above external ambient temperature was disclosed in the prior art by Agathocleous, as modified, it is not inventive to discover the optimum workable value of the predetermined temperature above external ambient temperature by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the predetermined temperature above external ambient temperature disclosed by Agathocleous, as modified, being at least 20 K above the external ambient temperature.  
	Per claim 14, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further, Agathocleous, as modified, teaches wherein the external ambient temperature is an anticipated temperature associated with a planned trip (all outside ambient temperature are considered as anticipated with a planned trip as one expects proper temperatures outside when going on a trip).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agathocleous et al. (US 2018/0086177) in view of Arai et al. (US 2015/0266392) as applied to the claims above and further in view of Carpenter et al. (US 2014/0014421).
	Per claim 15, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Agathocleous, as modified, fails to explicitly teach the at least one electric heating element directly contacts at least one of the traction battery, the electric machine, and the internal combustion engine.
	However, Carpenter teaches a vehicle thermal management system wherein an electric heating element (“heating element”, para. 0040) directly contacts a traction battery (28) (para. 0040) for increasing the operating life of the battery pack (para. 0027).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric heating element directly contact a traction battery, as taught by Carpenter in the invention of Agathocleous, as modified, in order to advantageously increase the operating life of the battery pack (para. 0027).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agathocleous et al. (US 2018/0086177) in view of Arai et al. (US 2015/0266392) as applied to the claims above and further in view of Legnedhl (US 2021/0300199) and Reed (US 5,012,070).
	Per claim 17, Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Agathocleous, as modified, fails to explicitly teach  wherein the at least one electric heating element comprises a first electric heating element associated with the traction battery, a second electric heating element associated with the electric machine, and a third electric heating element associated with the internal combustion engine.  
	However, Legnedhl teaches a vehicle including a first electric heating element (10b) associated with a traction battery (10a) and a second electric heating element (10c) associated with an electric machine (11) for lower energy consumption of the battery of the vehicle (para. 0009).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first electric heating element associated with a traction battery, a second electric heating element associated with an electric machine, as taught by Legnedhl in the invention of Agathocleous, as modified, in order to advantageously provide a low energy consumption vehicle (para. 0009).
	Further, Reed teaches a vehicle thermal management system including an electric heating element (“engine heater”, col. 6, line 58) associated with an internal combustion engine (“engine E”, col, 6, line 63) for preheating the engine (col 4, lines 55-58).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric heating element associated with an internal combustion engine, as taught by Reed in the combined teachings, in order to advantageously preheat the engine (col. 4, lines 55-58), thereby reducing wear on the engine. 
	When the Reed third electric heating element is combined with the first and second electric heating elements of Agathocleous, as modified, the result is a third electric heating element associated with the internal combustion engine, as claimed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agathocleous et al. (US 2018/0086177) in view of Arai et al. (US 2015/0266392) as applied to the claims above and further in view of Smith et al. (US 2014/0216709).
	Per claim 20,  Agathocleous, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Agathocleous, as modified, fails to explicitly teach wherein the at least one electric heating element comprises a first electric heating element configured to heat the liquid coolant and a second electric heating element in contact with at least one of the internal combustion engine, the traction battery, and the electric machine.
	However, Smith teaches a hybrid electric vehicle thermal management system wherein at least one electric heating element comprising a first electric heating element (148) configured to heat a liquid coolant and a second electric heating element (116) in contact (thermal contact) with a traction battery (50) for efficiently cooling a hybrid electric vehicle (para 0044).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein at least one electric heating element comprises a first electric heating element configured to heat a liquid coolant and a second electric heating element in contact with a traction battery, as taught by Smith in the invention of Agathocleous, as modified, in order to advantageously efficiently cool a hybrid electric vehicle (para 0044).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sims (US 5,467,006) teaches a vehicle cooling system including a battery charging system  and wherein the battery charging system is used to heat a passenger compartment.
Sonntag et al. (US 6,213,233) teaches a hybrid vehicle including an internal combustion engine and a traction battery including circulating a liquid through the internal combustion engine and traction battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763